  Case 3:18-cv-01251-M Document 71 Filed 09/25/19                   Page 1 of 4 PageID 2233




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 CUPP CYBERSECURITY, LLC and CUPP
 COMPUTING AS,

                         Plaintiffs,                  Case No. 3:18-cv-01251-M
 v.

 TREND MICRO, INC., TREND MICRO
 AMERICA, INC., and TREND MICRO
 INCORPORATED,

                         Defendants.

                     JOINT NOTICE OF PTAB DECISION INSTITUTING
                   INTER PARTES REVIEW OF U.S. PATENT NO. 8,789,202

         Pursuant to the Court’s Order granting the parties’ Joint Motion to Stay Case (Dkt. No.

70 – “Stay Order”), the parties hereby jointly inform the Court that on September 18, 2019, the

Patent Trial and Appeal Board (“PTAB”) issued a decision instituting inter partes review

(“IPR”) of claims 1, 3, 4, 6, 10, 11, 13, 14, 16, 20, and 21 of U.S. Patent No. 8,789,202 (the

“’202 patent”). The PTAB has now instituted IPRs on all seven of Trend Micro’s IPR petitions.

         The parties provide the following updated table identifying relevant dates relating to the

IPRs:

  Patent           IPR No.          Actual       Filing Date        Date of the     PTAB’s Final
                                  Filing Date    Assigned by         PTAB’s           Decision
                                                  the PTAB          Institution       Deadline
                                                                     Decision
      ’164   IPR2019-00368         11/30/18           1/10/19         6/25/19           6/25/20
      ’272   IPR2019-00561          1/11/19           2/05/19         7/26/19           7/26/20
      ’079   IPR2019-00641          1/30/19           2/22/19         7/26/19           7/26/20
      ’488   IPR2019-00764           3/1/19           3/11/19         8/28/19           8/28/20
      ’595   IPR2019-00765           3/1/19           3/11/19         8/28/19           8/28/20
      ’683   IPR2019-00767           3/1/19           3/22/19         8/28/19           8/28/20
      ’202   IPR2019-00803           3/8/19           3/22/19         9/18/19           9/18/20


                                                  1
WEST\287787840.1
  Case 3:18-cv-01251-M Document 71 Filed 09/25/19                   Page 2 of 4 PageID 2234



       Pursuant to the Stay Order, the parties will file a joint status report within 15 days of the

date that PTAB makes its final decision on the last of the seven instituted IPRs.



  Dated: September 25, 2019                          Respectfully submitted,

                                                     By: /s/ C. Michael Moore
                                                     Mark D. Fowler (Pro Hac Vice)
                                                     Andrew P. Valentine (Pro Hac Vice)
                                                     Robert Buergi (Pro Hac Vice)
                                                     Erik Fuehrer (Pro Hac Vice)
                                                     DLA PIPER LLP (US)
                                                     2000 University Avenue
                                                     East Palo Alto, CA 94303
                                                     Tel: 650.833.2000
                                                     Fax: 650.833.2001
                                                     mark.fowler@dlapiper.com
                                                     andrew.valentine@dlapiper.com
                                                     robert.buergi@dlapiper.com
                                                     erik.fuehrer@dlapiper.com

                                                     C. Michael Moore (State Bar No. 14323600)
                                                     Marina Stefanova (State Bar No. 24093200)
                                                     DLA PIPER US LLP
                                                     1900 N. Pearl St., Suite 2200
                                                     Dallas, TX 75201
                                                     Tel: 214.743.4500
                                                     Fax: 214.743.4545
                                                     mike.moore@dlapiper.com
                                                     marina.stefanova@dlapiper.com

                                                     Attorneys for Defendants Trend Micro
                                                     Incorporated, Trend Micro America, Inc., and
                                                     Trend Micro Incorporated


  Dated: September 25, 2019                          /s/ Paul J. Andre
                                                     Paul J. Andre (Admitted Pro Hac Vice)
                                                     Lisa Kobialka (Admitted Pro Hac Vice)
                                                     James Hannah (Admitted Pro Hac Vice)
                                                     Kristopher Kastens (Admitted Pro Hac Vice)
                                                     Austin Manes (Admitted Pro Hac Vice)
                                                     KRAMER LEVIN NAFTALIS &
                                                     FRANKEL LLP



                                                 2
WEST\287787840.1
  Case 3:18-cv-01251-M Document 71 Filed 09/25/19     Page 3 of 4 PageID 2235



                                         990 Marsh Road
                                         Menlo Park, CA 94025
                                         (650) 752-1700
                                         pandre@kramerlevin.com
                                         lkobialka@kramerlevin.com
                                         jhannah@kramerlevin.com
                                         kkastens@kramerlevin.com
                                         amanes@kramerlevin.com

                                         Mark C. Nelson, Bar Number: 00794361
                                         BARNES & THORNBURG LLP
                                         2121 N. Pearl St., Suite 700
                                         Dallas, TX 75201
                                         Email: mnelson@btlaw.com
                                         Telephone: (214) 258-4200
                                         Fax: (214) 258-4199

                                         Attorneys for Plaintiffs,
                                         CUPP Cybersecurity, LLC and CUPP
                                         Computing AS




                                     3
WEST\287787840.1
  Case 3:18-cv-01251-M Document 71 Filed 09/25/19                Page 4 of 4 PageID 2236



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of September, 2019, a true and correct copy of the

foregoing document was served upon all counsel of record via the Court’s ECF system.



                                                    /s/ C. Michael Moore
                                                    C. Michael Moore




                                                4
WEST\287787840.1
